DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a plurality of electrodes disposed on at least a second portion of the chest strap having a width greater than a remainder of the chest strap outside a boundary of the second portion” in lines 6-7. This claim is indefinite since the phrasing of this limitation implies that the plurality of electrodes have a width greater that the remainder of the chest strap, although it is noted that Applicant intends to claim that the second portion of the chest strap is wider than the first. For purposes of examination the examiner will interpret claim 1 to read as, for example, “a second portion of the chest strap, said second portion having a width…”. Claim 6 will be interpreted similarly.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0265845 to Sullivan et al., hereinafter Sullivan (cited previously).
Regarding claim 1, Sullivan teaches a heart monitoring system (Fig 1), comprising: a heart defibrillation device (para 0052), comprising: a chest strap (para 0049), a plurality of sensors disposed on at least a first portion of the chest strap to monitor heart-related information (para 0060-0061), and a plurality of electrodes disposed on at least a second portion of the chest strap having a width greater than a remainder of the chest strap outside a boundary of the second portion (para 0049; Fig 1: It would be obvious to one of ordinary skill to select this design change because the Office considers change in size/proportion as well as change in shape to be a case of prima facie obviousness to achieve the predictable result of ensuring proper placement of defibrillation electrodes. See MPEP 2144.04.IV) to send at least one electric shock on each surface thereof (para 0049) in response to the plurality of sensors determining an emergency condition (para 0070-0072) and refrain from sending the at least one shock in response to the plurality of sensors detecting a plurality of temperature levels (para 0093-0095: thermal imager), such that at least one of the plurality of electrodes is disposed at each corner of the second portion (para 0049; Fig 1, 2: It would be obvious to one of ordinary skill to select this design change because the Office considers rearrangement of parts to be a case of prima facie obviousness to achieve the predictable result of ensuring proper placement of defibrillation electrodes. See MPEP 2144.04.VI); and a heart monitoring device (para 0070-0072) wirelessly (para 0079) connected to the heart defibrillation device (Fig 1-3) to indicate the emergency condition and emit an alarm sound in response to the plurality of sensors determining the emergency condition (para 0101-0105).
Regarding claim 2, Sullivan further teaches wherein the plurality of electrodes refrain from sending the at least one electric shock in response to the plurality of sensors configured to detect a plurality of hearts in contact thereof (para 0115).
Regarding claim 3, Sullivan further teaches wherein each of the plurality of sensors detects readings of the heart-related information to determine whether at least one defective sensor exists among the plurality of sensors, and to prevent the plurality of electrodes from activating in response to detecting the at least one defective sensor (para 0068-0069).
Regarding claim 4, Sullivan further teaches an alert unit disposed on at least a portion of the chest strap to emit a second alarm sound in response to the plurality of sensors detecting the emergency condition (para 0101-0105).
Regarding claim 5, Sullivan further teaches a communication unit disposed on at least a portion of the chest strap to send an alarm signal and a GPS signal (para 0063) to at least one third party in response to the plurality of sensors detecting the emergency condition (para 0058-0059).
Regarding claim 6, Sullivan teaches a heart monitoring system (Fig 1), comprising: a heart defibrillation device (0052), comprising: a chest strap (para 0049), a plurality of sensors disposed on at least a first portion of the chest strap to monitor heart-related information (para 0060-0061), and a plurality of electrodes disposed on at least a second portion of the chest strap having a width greater than a remainder of the chest strap outside a boundary of the second portion (para 0049; Fig 1: It would be obvious to one of ordinary skill to select this design change because the Office considers change in size/proportion as well as change in shape to be a case of prima facie obviousness to achieve the predictable result of ensuring proper placement of defibrillation electrodes. See MPEP 2144.04.IV) to send at least one electric shock on each surface thereof (para 0049) in response to the plurality of sensors determining an emergency condition (para 0070-0072) and refrain from sending the at least one electric shock in response to the plurality of sensors detecting an abnormality of at least one of the plurality of sensors (para 0068-0069), such that at least one of the plurality of electrodes is disposed at each corner of the second portion (para 0049; Fig 1, 2: It would be obvious to one of ordinary skill to select this design change because the Office considers rearrangement of parts to be a case of prima facie obviousness to achieve the predictable result of ensuring proper placement of defibrillation electrodes. See MPEP 2144.04.VI); and a heart monitoring device (para 0070-0072) wirelessly (para 0079) connected to the heart defibrillation device (Fig 1-3) to indicate the emergency condition and emit a first alarm sound in response to the plurality of sensors determining the emergency condition (para 0101-0105).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792